DETAILED ACTION
The response filed on 06/29/2022 has been entered and made of record.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 3-7, 9, 12-14, 17 and 19-20 have been amended.
No claim(s) has/have cancelled or added.
Claims 1-20 are currently pending for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/10/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on 08/11/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Number(s) 10674370, 10129759, 9794794, 9591633, and 8874124 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney David Lukach (Reg. No. 62,579) on 8 & 11 August 2022.
The application has been amended as follows: 
IN THE CLAIM(S):
Please amend claims 1, 2, 11, 13, 15  and 17, and cancel claims 4 and 12 as follows:

1.	(Currently Amended) A wireless communication method, the method comprising:
measuring, at a user equipment (UE), first interference information of one or more licensed channels in one or more licensed bands and second interference information of one or more unlicensed channels in one or more unlicensed bands;
dynamically prioritizing the one or more licensed channels and the one or more unlicensed channels at the UE based on the first interference information and based on the second interference information;
transmitting the first interference information and the second interference information to an access point; 
in response to transmitting the first interference information and the second interference information, receiving an instruction, at the UE from the access point, to communicate on a first unlicensed channel in the one or more unlicensed bands, wherein the instruction is received via a control channel in the one or more licensed bands; and
communicating with the access point using a long-term evolution (LTE) protocol on the first unlicensed channel having a highest priority among the one or more unlicensed channels.

2.	(Currently Amended) The wireless communication method of claim 1, the method further comprising:

periodically transmitting priority information to the access point, wherein the priority information is based on the dynamically prioritizing the one or more licensed channels and the one or more unlicensed channels. 

	4.	(Canceled).

11.	(Currently Amended) An apparatus configured for wireless communication, the apparatus comprising:
a processor; and
a memory coupled to the processor, wherein the processor is configured to:
	measure first interference information of one or more licensed channels in one or more licensed bands and second interference information of one or more unlicensed channels in one or more unlicensed bands;
	dynamically prioritize the one or more licensed channels and the one or more unlicensed channels based on the first interference information and based on the second interference information;
	transmit the first interference information and the second interference information to an access point; 
	in response to transmitting the first interference information and the second interference information, receive an instruction, from the access point, to communicate on a first unlicensed channel in the one or more unlicensed bands, wherein the instruction is received via a control channel in the one or more licensed bands; and
	initiate communication with the access point using a long-term evolution (LTE) protocol on the first unlicensed channel having a highest priority among the one or more unlicensed channels. 

	12.	(Canceled).

13.	(Currently Amended) The apparatus of claim 11, wherein the processor is further configured to receive adjusted channel access parameters for communication on the first unlicensed channel that reduce interference with other devices that communicate on the first unlicensed channel. 

15.	(Currently Amended) The apparatus of claim 11, wherein the processor is further configured to:

transmit priority information to the access point, wherein the priority information is based on dynamic prioritization of the one or more unlicensed channels. 

17.	(Currently Amended) The apparatus of claim 15, wherein the processor is further configured to:

switch communication to a second unlicensed channel of the one or more unlicensed channels based on a second instruction received from the access point, wherein the second instruction comprises an instruction to communicate on the second unlicensed channel. 

Response to Arguments
Applicant’s Remarks (on page 6-7), filed 06/29/2022, regarding Nonstatutory Double Patenting have been fully considered and the terminal disclaimer has been filed and accepted.  The non-statutory double patenting rejections have been withdrawn.
Applicant’s arguments, see Remarks (on page 8-10), filed 06/29/2022, with respect to claims 1 and 11 have been fully considered and are persuasive because independent claims 1 and 11 are further amended via Examiner’s Amendment as reflected set forth in above.  Therefore, the 35 U.S.C. § 103 rejections of claims 1-20 have been withdrawn.  

Allowable Subject Matter
Claims 1-3, 5-11 and 13-20 (renumbered as 1-18) are allowed.
The following is an examiner’s statement of reasons for allowance:
I.	Claims 1 and 11 are allowable over the prior arts of record since the prior arts of record do not teach or render obvious to disclose the combined claimed limitations recited as-a-whole as interpreted in light of the specification and the Applicant’s persuasive arguments in combination with Examiner’s Amendment as reflected set forth in above.
Claims 2-3, 5-10 and 13-20 are found allowable due to their dependence upon an already allowed claim(s) and lacking any technical errors.

II.	Claims 1-3, 5-11 and 13-20 (renumbered as 1-18) are allowable over obviousness-type non-statutory double patenting rejection on these claims with the parent applications of U.S. Patent Number(s) 10674370, 10129759, 9794794, 9591633, and 8874124 since the applicant has filed the terminal disclaimer which has been accepted and recorded.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER CHEN whose telephone number is (571)270-7241. The examiner can normally be reached Monday - Friday 8:00am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PETER CHEN/Primary Examiner, Art Unit 2462